Essex Property Trust, Inc. 925 East Meadow Drive Palo Alto, California94303 VIA EDGAR March 28, 2012 Kevin Woody Accounting Branch Chief Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, D.C. 20549 RE: Essex Property Trust, Inc. Amendment No. 1 to Form 10-K for the Fiscal Year Ended December 31, 2012 Filed February 27, 2012 File No. 1-13106 Dear Mr. Woody: Essex Property Trust, Inc., a Maryland corporation (“Essex”), respectfully requests additional time to respond to the comment letter, dated March 15, 2012, from the staff of the Securities and Exchange Commission, related to the above filing.Essex plans to submit its response on or before April 13, 2012.Please contact me if this schedule is in any way a problem. Thank you for your assistance. Sincerely, /s/ Michael T. Dance Michael T. Dance Chief Financial Officer Essex Property Trust, Inc.
